Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “mechanically modifying a structure of said bottom yarn to create a non-spherical cross-sectional shape by peaching and/or twisting said filaments” in lines 10-12, but support for such an amendment is not found in the specification as originally filed. Applicant points to page 4 line 21 through page 5 line 9 for support for such an amendment. While support exists for the cross-sectional shape of the bottom yarn being non-spherical, support does not exist to recite that such non-spherical cross-sectional shape results from peaching and/or twisting. The Office has not found support for such an amendment in the specification as originally filed. Applicant is advised to point to support or amend the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (PG Pub. 2003/0077967) in view of Rock et al. (US Patent 6,194,332).

Regarding claims 1 and 7, Rock et al. teach a method of making a multi-ply fabric and a multi-ply fabric with the fabric having a top side and a back side [Abstract]. The top side is adjacent to an external environment when the fabric is in use and the back side is adjacent to an object to be cooled (the skin) when the fabric is in use [Abstract]. The method comprising a top yarn to form the top side of the fabric with the top yarn having a surface to volume ratio (SA:V) and a bottom yarn to form the back side of the fabric with the bottom yarn having a higher SA:V than the top yarn as is demonstrated by the denier and the fact that the bottom yarn is peached [0025-0026]. The filaments of the bottom yarn has a configuration of a cross-sectional shape. The SA:V of the bottom yarn is increased by mechanically modifying a structure of the bottom yarn by peaching and/or twisting the filaments of the bottom yarn to create a non-spherical cross-sectional shape (which occurs by virtue of peaching as disclosed by the present specification) without mechanically modifying a structure of the top yarn thereby increasing a variance of the SA:V between the top and bottom yarns. The top and bottom yarns are combined together to form a single fabric with top yarn looping through bobbins in the bottom yarn and the bottom yarn looping through bobbins in the top yarn so that the top and bottom yarns are linked and networked to one another as they are knitted in a plaited construction [Abstract]. The combination of the non-spherical cross-sectional shape of the bottom yarn with the peaching of the bottom yarn constitutes adjusting the variance of the SA:V between said top and bottom yarns (since the top yarn is not peached nor is the cross-section non-spherical) to create a difference between a rate of transfer of liquid out of the top side of the fabric and a rate of transfer of liquid from a surface of the object to the back side of the fabric wherein the rate of transfer of liquid out of the top side of the fabric is slower than the rate of transfer of liquid from the surface of the object to the back side of the fabric. Rock et al. create the claimed variance by peaching and thus changing the cross-sectional shape of the bottom yarns. Per MPEP 2112 II, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.

Rock et al. are silent regarding the cross sectional shape of the bottom yarn is non-spherical. However, ‘332 (US Patent to Rock et al.) teaches using a non-spherical cross-section in the bottom yarn in order to render it hydrophilic. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-spherical cross-section of the bottom yarn as taught by ‘332 in Rock et al. in order to render the bottom layer hydrophilic. 
Regarding claims 2 and 8, weaving a terry surface into the fabric and it would have been obvious to one of ordinary skill in the art at the time of the invention to weave the bottom yarn in to a terry surface on the back side of the fabric given the limited number of choices and to affect fabric properties and arrive at the claimed invention [0023].
Regarding claim 5, Rock et al. are silent regarding the claimed double sided knitting machine. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed double sided knitting machine through routine experimentation given the limited number of choices. 
Regarding claims 6 and 10, Rock et al. and ‘332 teach using different cross-sectional shapes in the top and bottom yarns (US Patent 5,312,667 which is incorporated). It would have been obvious to one of ordinary skill in the art at the time of the invention to use different cross-sections for the top and bottom yarns in order to affect water movement and fabric properties and arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
	Applicant argues nothing in ‘967 or ‘332 teaches or suggests varying the SA:V between the top and the bottom to achieve a difference in the rates of transfer of liquid from the top side of the fabric to the environment and from the surface of the object to the back side of the fabric.  The present specification teaches the SA:V between the top and the bottom to achieve a difference in the rates of transfer of liquid from the top side of the fabric to the environment and from the surface of the object to the back side of the fabric is created by peaching and thus varying the cross-sectional shape of the back yarn to be non-spherical. Paragraph 0048 of the present specification states “When we apply this phenomena to textile yarn, a yarn with an intricate cross section has a higher SA:V than an ordinary spherical round yarn.”. Paragraph 0053 of the present specification states “To increase the SA:V of a particular yarn, one can also break the yarn structure by brushing, sanding or peaching.  When a yarn is brushed or peached, the SA:V is increased to help trap more liquid and to increase the variance of SA:V among the two layers of yarn.”. Rock et al. plainly teaches peaches and the non-spherical cross-sectional shape that occurs after peaching. ‘332 further teaches a non-spherical cross section shape of the bottom yarn. Therefore, it is abundantly clear the cited art teaches the claimed varying the SA:V between the top and the bottom to achieve a difference in the rates of transfer of liquid from the top side of the fabric to the environment and from the surface of the object to the back side of the fabric.  Per MPEP 2112 II, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.
	Applicant argues ‘967 and ‘332 teach moisture conducted to the outer layer rapidly evaporates and the outer layer rapidly dries. This statement merely means that the outer layer “rapidly” dries, whatever subjective definition is applied to “rapidly” since it was not quantified. Further, the mere statement that the outer layer rapidly dries, does not mean than it dries faster than the inner layer. No such statement was made nor is understood to be made. Rather Rock et al. clearly teach the opposite and the claimed outer layer having a slower rate of transfer of liquid since it is peached and possesses a non-spherical cross-sectional shape. 
		Applicant argues page 6, lines 16-21 addresses the cited art. The referenced part of the specification is not addressing Rock as page 6, lines 21 sates rapid transfer from the skin and equally rapid transfer of liquid out of the fabric. Rock et al. as set forth above does not teach equally rapid transfer of liquid out of the fabric since Rock et al. teach the inner fabric has a higher SA:V which is brought on by peaching and the non-spherical cross-section of the inner fabric than the outer fabric. 
Applicant is encouraged to amend the claims to overcome the cited art. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789